         Case 21-60016-rlj7 Doc 1 Filed 03/01/21                           Entered 03/01/21 22:44:51                Page 1 of 5


 Fill in this information to identify the case:
 United States Bankruptcy Court for the:
 NORTHERN DISTRICT OF TEXAS

 Case number (if known):                                 Chapter            7
                                                                                                              Check if this is an
                                                                                                              amended filing
Official Form 205
Involuntary Petition Against a Non-Individual                                                                                                12/15

Use this form to begin a bankruptcy case against a non-individual you allege to be a debtor subject to an involuntary case. If
you want to begin a case against an individual, use the Involuntary Petition Against an Individual (Official Form 105). Be as
complete and accurate as possible. If more space is needed, attach any additional sheets to this form. On the top of any
additional pages, write debtor's name and case number (if known).


 Part 1:      Identify the Chapter of the Bankruptcy Code Under Which Petition is Filed

1.   Chapter of the                  Check one:
     Bankruptcy Code
                                            Chapter 7

                                            Chapter 11

 Part 2:      Identify the Debtor

2.   Debtor's name                   Banner Resources LLC

3.   Other names you know
     the debtor has used in
     the last 8 years
     Include any assumed,
     names, trade names, or
     doing business as names.


4.   Debtor's federal                       Unknown
     Employer Identification
     Number (EIN)                               –
                                     EIN

5.   Debtor's address                Principal place of business                          Mailing address, if different

                                     5151 Belt Line Road Suite 360                        c/o Mark Ralston
                                     Number     Street                                    Number     Street

                                                                                          13155 Noel Rd Suite 700
                                                                                          P.O. Box

                                     Dallas                        TX      75254          Dallas                          TX      75240
                                     City                          State   ZIP Code       City                            State   ZIP Code


                                                                                          Location of principal assets, if different from
                                                                                          principal place of business
                                                                                          Tom Green County and Irion County
                                     County                                               Number     Street




                                                                                          City                            State   ZIP Code


6.   Debtor's website (URL)



Official Form 205                                Involuntary Petition Against a Non-Individual                                               page 1
          Case 21-60016-rlj7 Doc 1 Filed 03/01/21                          Entered 03/01/21 22:44:51                        Page 2 of 5


Debtor       Banner Resources LLC                                                        Case number (if known)
             Name


7.   Type of debtor                      Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                         Partnership (excluding LLP)
                                         Other type of debtor. Specify:

8.   Type of debtor's               Check one:
     business
                                         Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                         Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                         Railroad (as defined in 11 U.S.C. § 101(44))
                                         Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                         Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                         Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                         None of the types of business listed.
                                         Unknown type of business.

9.   To the best of your                 No
     knowledge, are any
     bankruptcy cases                    Yes. Debtor                                                              Relationship
     pending by or against
                                                 District                         Date filed                      Case number, if known
     any partner or affiliate of
                                                                                               MM / DD / YYYY
     this debtor?


 Part 3:       Report About the Case
10. Venue                           Check one:
                                         Over the last 180 days before the filing of this bankruptcy, the debtor had a domicile, principal place
                                         of business, or principal assets in this district longer than in any other district.

                                         A bankruptcy case concerning debtor's affiliates, general partner, or partnership is pending in this
                                         district.

11. Allegations                     Each petitioner is eligible to file this petition under 11 U.S.C. § 303(b).

                                    The debtor may be the subject of an involuntary case under 11 U.S.C. § 303(a).

                                    At least one box must be checked:

                                         The debtor is generally not paying its debts as they become due, unless they are the subject of a
                                         bona fide dispute as to liability or amount.

                                         Within 120 days before the filing of this petition, a custodian, other than a trustee, receiver, or an
                                         agent appointed or authorized to take charge of less than substantially all of the property of the
                                         debtor for the purpose of enforcing a lien against such property, was appointed or took possession.


12. Has there been a                     No
    transfer of any claim
    against the debtor by or             Yes. Attach all documents that evidence the transfer and any statements required under
    to any petitioner?                        Bankruptcy Rule 1003(a).


13. Each petitioner's claim        Name of petitioner                               Nature of petitioner's claim                    Amount of the
                                                                                                                                    claim above the
                                                                                                                                    value of any lien

                                   Bonsai Energy Partners, LLC                      Loan - amount included is not the               $16,351,856.43
                                                                                    total amount and does not include
                                                                                    interest of over $2.8 million and
                                                                                    attorneys fees.
                                   JDL Oilfield Tools Inc.                          Trade Creditor                                        $32,143.75
                                   Tri-Best Inc.                                    Trade Creditor                                        $41,123.17



Official Form 205                               Involuntary Petition Against a Non-Individual                                                 page 2
            Case 21-60016-rlj7 Doc 1 Filed 03/01/21                              Entered 03/01/21 22:44:51                    Page 3 of 5


Debtor         Banner Resources LLC                                                          Case number (if known)
               Name


                                      Wildcat Services LLC                               Trade creditor - amount does not                   $95,256.00
                                                                                         include interest and attorneys fees


                                                                                                       Total of petitioners' claims    $16,520,379.35

       If more space is needed to list petitioners, attach additional sheets. Write the alleged debtor's name and the case
       number, if known, at the top of each sheet. Following the format of this form, set out the information required in Parts 3
       and 4 of the form for each additional petitioning creditor, the petitioner's claim, the petitioner's representative, and the
       petitioner's attorney. Include the statement under penalty of perjury set out in Part 4 of the form, followed by each
       additional petitioner's (or representative's) signature, along with the signature of the petitioner's attorney.


 Part 4:        Request for Relief
WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
$500,000 or imprisonment for up to 20 years. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Petitioners request that an order for relief be entered against the debtor under the chapter of 11 U.S.C. specified in this petition. If a petitioning
creditor is a corporation, attach the corporate ownership statement required by Bankruptcy Rule 1010(b). If any petitioner is a foreign
representative appointed in a foreign proceeding, attach a certified copy of the order of the court granting recognition.

I have examined the information in this document and have a reasonable belief that the information is true and correct.

Petitioners or Petitioners' Representative                                        Attorneys

Name and mailing address of petitioner

Bonsai Energy Partners, LLC                                                       Deirdre Carey Brown
Name                                                                              Printed name
835 Ivy Wall Drive                                                                Forshey & Prostok LLP
Number       Street                                                               Firm name, if any
Houston                               TX          77079                           1990 Post Oak Blvd Suite 2400
City                                  State       ZIP Code                        Number      Street
                                                                                  Houston                                TX           77056
Name and mailing address of petitioner's representative, if any                   City                                   State        ZIP Code

G. Jonathan Pina                                                                  Contact phone 8323675722
Name
                                                                                  Email           dbrown@forsheyprostok.com
c/o Forshey & Prostok LLP
Number       Street                                                               Bar number      24049116
Houston                               TX          77056
                                                                                  State           TX
City                                  State       ZIP Code

I declare under penalty of perjury that the foregoing is true and correct.

Executed on 3/1/2021                                                              X /s/ Deirdre Carey Brown
            MM / DD / YYYY                                                            Signature of attorney
X /s/ G. Jonathan Pina, Authorized Representative
                                                                                      Date signed 3/1/2021
   Signature of petitioner or representative, including representative's title
                                                                                                  MM / DD / YYYY




Official Form 205                                   Involuntary Petition Against a Non-Individual                                                 page 3
          Case 21-60016-rlj7 Doc 1 Filed 03/01/21                                Entered 03/01/21 22:44:51               Page 4 of 5


Debtor        Banner Resources LLC                                                          Case number (if known)
              Name


Name and mailing address of petitioner

JDL Oilfield Tools Inc.
Name                                                                              Printed name
c/o Jason Holifield
Number      Street                                                                Firm name, if any
San Angelo                            TX          76904
City                                  State       ZIP Code                        Number      Street

Name and mailing address of petitioner's representative, if any                   City                               State   ZIP Code

Jason Holifield                                                                   Contact phone
Name
                                                                                  Email
101 Sallee Rd
Number      Street                                                                Bar number
San Angelo                            TX          76904
                                                                                  State
City                                  State       ZIP Code

I declare under penalty of perjury that the foregoing is true and correct.

Executed on 3/1/2021                                                              X
            MM / DD / YYYY                                                            Signature of attorney
X /s/ Jason Holifield
                                                                                      Date signed
   Signature of petitioner or representative, including representative's title
                                                                                                    MM / DD / YYYY


Name and mailing address of petitioner

Tri-Best Inc.
Name                                                                              Printed name
c/o Charles Nichols
Number      Street                                                                Firm name, if any
San Angelo                            TX          76906
City                                  State       ZIP Code                        Number      Street

Name and mailing address of petitioner's representative, if any                   City                               State   ZIP Code

Charles Nichols                                                                   Contact phone
Name
                                                                                  Email
PO Box 61323
Number      Street                                                                Bar number
San Angelo                            TX          76906
                                                                                  State
City                                  State       ZIP Code

I declare under penalty of perjury that the foregoing is true and correct.

Executed on 3/1/2021                                                              X
            MM / DD / YYYY                                                            Signature of attorney
X /s/ Charles Nichols
                                                                                      Date signed
   Signature of petitioner or representative, including representative's title
                                                                                                    MM / DD / YYYY




Official Form 205                                   Involuntary Petition Against a Non-Individual                                       page 4
          Case 21-60016-rlj7 Doc 1 Filed 03/01/21                                Entered 03/01/21 22:44:51                 Page 5 of 5


Debtor        Banner Resources LLC                                                           Case number (if known)
              Name


Name and mailing address of petitioner

Wildcat Services LLC                                                              JD Benton
Name                                                                              Printed name
c/o JD Benton                                                                     French Benton PLLC
Number      Street                                                                Firm name, if any
Midland                               TX          79701                           415 W Wall Suite 1240
City                                  State       ZIP Code                        Number      Street
                                                                                   Midland                            TX         79701

Name and mailing address of petitioner's representative, if any                   City                                State    ZIP Code

Rick Taylor                                                                       Contact phone 4328888996
Name
                                                                                  Email          jd@frenchbenton.com
c/o French Benton PLLC
Number      Street                                                                Bar number     24097369
Midland                               TX          79701
                                                                                  State          Tx
City                                  State       ZIP Code

I declare under penalty of perjury that the foregoing is true and correct.

Executed on 3/1/2021                                                              X /s/ JD Benton
            MM / DD / YYYY                                                           Signature of attorney
X /s/ Rick Taylor
                                                                                     Date signed 3/1/2021
   Signature of petitioner or representative, including representative's title
                                                                                                 MM / DD / YYYY




Official Form 205                                   Involuntary Petition Against a Non-Individual                                         page 5
